DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takasugi, US Pub. No. 2020/0082762.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Takasugi teaches a display device comprising: a display panel on which a plurality of gate lines, a plurality of data lines, a plurality of reference voltage lines, and a plurality of subpixels are disposed (fig. 1, display panel 100, gate lines GLn, data lines DLm; fig. 2, pixel p1, reference line RL); a gate driving circuit configured to provide scan signals to the plurality of gate lines (fig. 1, gate driver 400); a data driving circuit configured to provide data voltages to the plurality of data lines, the data driving circuit including at least one reference voltage switch configured to control reference voltages supplied to the plurality of reference voltage lines (fig. 1, data driver 300; [0045]); and a timing controller configured to control the gate driving circuit and the data driving circuit, and maintain a reference voltage of a reference voltage line from the plurality of reference voltage lines at a level of turning off a light emitting element while at least one scan transistor disposed on the plurality of subpixels is turned off before a sensing process for sensing a characteristic value of the plurality of subpixels is performed (fig. 1, timing controller 200, [0031-0038]; fig. 2, [0044]).
Regarding claim 2, Takasugi teaches wherein at least one of the plurality of subpixels include: a driving transistor configured to provide current to the light emitting element (fig. 2, DT); a first scan transistor electrically connected between a gate node of the driving transistor and a data line from the plurality of data lines (fig. 2, Tsc); a second scan transistor electrically connected between a source node or a drain node of the driving transistor and the reference voltage line (fig. 2, Tse); and a storage capacitor electrically connected between a gate node and a source node or a drain node of the first scan transistor (fig. 2, Cst).
Regarding claim 8, Takasugi teaches wherein the characteristic value of the plurality of subpixels is a threshold voltage or a mobility of the driving transistor ([0057]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takasugi (see above), in view of Chung et al. (hereinafter “Chung”), US Pub. No. 2016/0372039.
Regarding claim 6, Takasugi fails to explicitly teach wherein the data driving circuit includes: a first reference voltage switch connected to one reference voltage line of the plurality of reference voltage lines; and a second reference voltage switch connected in parallel with the first reference voltage switch through the one reference voltage line.
However, in the same field of endeavor, Chung teaches a display device including a reference voltage generator wherein the reference voltage generator has a first, second, and third reference voltages (see fig. 3A and accompanying text).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Takasugi to include the feature of Chung. As such, a person having ordinary skill in the art would appreciate the motivation for doing so would have been to provide a device with increased efficiency.
Allowable Subject Matter
Claims 3-5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific combination including the specific elements described in the dependent claims above.
Claims 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art, either singularly or in combination, teaches or fairly suggests the specific method steps described in independent claim 10.






Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622